Citation Nr: 1637570	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  09-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to March 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is of record.

This matter was remanded in May 2011 and again in April 2012 for further development.  In February 2013, the Board issued a decision denying the Veteran's claim for an increased rating for hemorrhoids.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2014, the Court issued an order granting a joint motion of the parties and remanding the matter to the Board for action in accordance with the joint motion.  The Board then remanded the matter to the originating agency in April 2015 and again in September 2015.

While the appeal was most recently in remand status, in a January 2016 rating decision, service connection was granted for impairment of rectal sphincter control as associated with the hemorrhoid disability on appeal, and a separate 60 percent rating was assigned, effective May 9, 2012.  The Veteran did not appeal the rating assigned for this disability.  Therefore, the Board below addresses only the rating assigned specifically to the Veteran's hemorrhoids.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.  

As was noted in the Board's April 2012 remand, February 2013 decision, April 2015 remand, and September 2015 remand, the issue of entitlement to an increased rating for cervical spine disability has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim remains unadjudicated.  Therefore, it is again REFERRED to the AOJ for appropriate action. 


FINDING OF FACT

Large, irreducible hemorrhoids, with intermittent bleeding have been present during the period of the claim; neither persistent bleeding, secondary anemia nor fissures have been present during the period of the claim.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hemorrhoids have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). 

The Veteran's hemorrhoids are evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7336.  Under this code, a 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  The maximum schedular rating of 20 percent is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected hemorrhoids.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran filed a claim for an increased rating in May 2008.  He stated that he experienced painful bowel movements with bleeding.  At a July 2008 VA examination, he reiterated those symptoms, describing the bleeding as occasional.  The examiner noted that no thrombosis, internal hemorrhoid, or external hemorrhoid was found upon clinical examination.

VA treatment notes dated in November 2008 also document the Veteran's reports of pain and bleeding, and in February 2009, he stated that he had "lots of rectal bleeding."  On his August 2009 VA Form 9, the Veteran described the bleeding as constant, and at a November 2009 VA examination, he reported that the bleeding was intermittent.  No bleeding or internal hemorrhoid was found on clinical examination, but the examiner observed a 0.5 cm external hemorrhoid.  

At his February 2011 Board hearing, the Veteran expressed concern over the amount of blood loss and that the blood loss indicated the presence of fissures.  
In accordance with the May 2011 remand, the Veteran was afforded another VA examination in July 2011, at which he reported frequent rectal bleeding, with continued pain, but denied a history of thrombosis.  The examiner found a 2 cm external hemorrhoid, without thrombosis, evidence of bleeding, or fissures.  

In a July 2011 written statement, the Veteran indicated his belief that the examiner had missed the fissures, and also pointed out that the outpatient records reflect reports of bleeding since the beginning of his claim.  The Board noted that the VA examiner had not discussed whether there was anemia present and so remanded the appeal again in April 2012 so that another VA examination could be performed.  

The May 2012 VA examiner observed the 2 cm external hemorrhoid and noted it to be large and irreducible.  The examiner also noted the Veteran's belief that he has a fissure; however, the examiner did not observe a fissure.  It was also confirmed that laboratory findings did not reveal any residual anemia in the Veteran.

The Veteran received VA treatment in September 2014 for increased hemorrhoids with scant blood on paper when wiping.  The clinical examination disclosed external hemorrhoids that were collapsible and slightly tender to palpation, without gross blood. 

The April 2015 remand indicated that another VA examination was necessary.  The examination was performed in May 2015, and the examiner noted that the Veteran experiences intermittent flares of hemorrhoids, but observed no hemorrhoids at the examination.  Laboratory findings were also within normal limits, and no fissures were documented.

The Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for hemorrhoids.  The Veteran has reported experiencing pain and intermittent, occasional and sometimes frequent bleeding from hemorrhoids throughout the pendency of the appeal.  However, at no time has the bleeding reported been shown to be persistent causing anemia, and there have been no physical findings of fissures by either treating physicians or VA examiners, despite the Veteran's unsubstantiated belief that they are there.  Accordingly, a schedular rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Consideration has been given to staged ratings; however, at no time during the periods in question do the disabilities warrant a higher rating than the assigned rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for hemorrhoids is denied.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


